Exhibit 10.10

 

 

SEVENTH AMENDED AND RESTATED

BANCFIRST CORPORATION NON-EMPLOYEE DIRECTORS'

STOCK OPTION PLAN

 

1.

PURPOSE.  This Seventh Amended and Restated BancFirst Corporation Non-Employee
Directors’ Stock Option Plan (“the Plan”) incorporates the amendments to the
Sixth Amended and Restated BancFirst Corporation non-Employee Directors’ Stock
Option Plan adopted by the stockholders of BancFirst Corporation (the
“Corporation”) on May 28, 2020.

 

The Plan is intended as an incentive and to encourage stock ownership by the
non-employee directors of the Corporation in order to increase their proprietary
interest in the Corporation's success.

 

The Plan is intended to comply with Section 409A of the United States Tax Code.

 

2.

DEFINITIONS.  As used herein, the following terms shall have the corresponding
meanings:

 

 

2.1.

“Committee” shall mean the Board of Directors of the Corporation, or a duly
constituted committee of the Board consisting of three or more members, at least
a majority of which shall be “Non-Employee Directors” as such term is used in
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  

 

 

2.2

“Common Stock” shall mean the common stock, par value $1.00 per share, of the
Corporation.

 

 

2.3.

“Date of Grant” shall mean the date of grant of a Stock Option granted hereunder
as set forth in the Stock Option Agreement.  In the event of a grant
conditioned, among other things, upon stockholder ratification of this Plan, the
date of such conditional grant shall be the Date of Grant for purposes of this
Plan.

 

 

2.4.

“Non-Employee Director” shall mean a person that is an elected or appointed
member of the board of directors of a corporation, who is not a common-law
employee of the corporation.  The determination of whether or not a person is a
Non-Employee of the Corporation with respect to the grant or exercise of a Stock
Option shall be made in accordance with the rule of Income Tax Regulation
Section 1.421-7(h) (or successor regulation).

 

 

2.5.

“Fair Market Value” shall mean, with respect to the exercise of an option under
the Plan, (a) if the Common Stock is listed on a national securities exchange or
the NASDAQ Global Market, the closing price of the Common Stock for the business
day immediately preceding the day of the Date of Grant, or (b) if the Common
Stock is not then listed on an exchange, the average of the closing bid and
asked prices per share for the Common Stock in the over-the-counter market as
quoted on NASDAQ for the business day of the Date of Grant, or (c) if the Common
Stock is not then listed on any exchange or quoted on NASDAQ, an amount
determined in good faith by the Committee to be the fair market value of the
Common Stock, after consideration of all relevant factors.

 

 

2.6

“Nonqualified Stock Option” shall mean a Stock Option which is not intended to
qualify for tax treatment as an “incentive stock option” under Section 422 of
the Code.

 

 

2.7.

“Option Exercise Price” shall mean the price paid for Shares upon the exercise
of a Stock Option granted hereunder.

 

 

2.8.

“Optionee” shall mean any person entitled to exercise a Stock Option pursuant to
the terms of the Plan.

 

1

 

--------------------------------------------------------------------------------

 

2.9.

“Stock Option” shall mean a stock option giving an Optionee the right to
purchase shares of the Corporation’s Common Stock.  Stock Options granted under
the Plan shall be Nonqualified Stock Options.

 

3.

ADMINISTRATION.  

 

 

3.1

AUTHORITY; INDEMNIFICATION.  Within the limitations described herein, the
Committee shall administer the Plan, determine the method of payment upon
exercise of each Stock Option, determine all other terms of Stock Options
granted hereunder and interpret, construe and implement the provisions of the
Plan.  All questions of interpretation of the Plan or any Stock Option granted
under the Plan shall be determined by the Committee, and such decisions shall be
binding upon all persons having an interest in the Plan and/or any Stock
Option.  No member of the Committee shall be liable for any action or
determination made in good faith, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation's
Certificate of Incorporation, or as otherwise permitted by law.

 

 

3.2

RULE 16B-3 COMPLIANCE.  With respect to the participation of eligible
participants who are subject to Section 16(b) of the Exchange Act, the Plan
shall be administered in compliance with the requirements of Rule 16b-3.  

 

 

3.3

SECTION 162(M) COMPLIANCE.  In the event the Corporation is a “publicly held
corporation” as defined in paragraph (2) of section 162(m) of the Code, as
amended by the Revenue Reconciliation Act of 1993 (P.L. 103-66), and the
regulations promulgated thereunder (“Section 162(m)”), the Corporation shall
establish a committee of outside directors meeting the requirements of Section
162(m) to approve the grant of Stock Options which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).

 

4.

ELIGIBILITY.  The individuals who shall be eligible to participate in the Plan
shall be such Non-Employee Directors of the Corporation, or of any corporation
(“Subsidiary”) in which the Corporation has proprietary interest by reason of
stock ownership or otherwise, including any corporation in which the Corporation
acquires a proprietary interest after the adoption of this Plan (but only if the
Corporation owns, directly or indirectly, stock possessing not less than 50% of
the total combined voting power of all classes of stock in the corporation), as
the Committee shall determine from time to time.  

 

5.

STOCK.  The stock subject to Stock Options and other provisions of the Plan
shall be shares of the Corporation’s authorized but unissued Common Stock or
treasury stock, as determined by the Committee.  Subject to adjustment in
accordance with the provisions of Subparagraph 6.7 hereof, the total number of
shares of Common Stock of the Corporation on which Stock Options may be granted
under the Plan subsequent to the effective date of this amended and restated
Plan shall not exceed in the aggregate 30,000 shares. In the event that any
outstanding Stock Option under the Plan for any reason expires or is terminated
prior to the end of the period during which Stock Options may be granted, the
shares of the Common Stock allocable to the unexercised portion of such Stock
Option may again be subject to a Stock Option under the Plan.

 

6.

TERMS AND CONDITIONS OF STOCK OPTIONS.  Stock Options granted pursuant to the
Plan shall be evidenced by agreements in such form as the Committee shall, from
time to time, approve.  Agreements shall comply with and be subject to the
following terms and conditions:

 

 

6.1

MEDIUM AND TIME OF PAYMENT.  The Option Exercise Price shall be payable in
United States Dollars upon the exercise of the Stock Option and may be paid in
cash or by certified check, bank draft or money order payable to the order of
the Corporation, unless otherwise determined by the Committee.

 

 

6.2

NUMBER OF SHARES.  Each Non-Employee Director shall be granted a Stock Option
for 10,000 shares.

2

 

--------------------------------------------------------------------------------

 

 

6.3

OPTION EXERCISE PRICE.  The Option Exercise Price shall be equal to the Fair
Market Value of the Common Stock on the Date of Grant.

 

 

6.4

TERM OF STOCK OPTIONS.  Any Stock Option granted must be exercised within
fifteen (15) years of the date of such grant.

 

 

6.5

DATE OF EXERCISE.  Unless otherwise determined by the Committee at the time of
granting a Stock Option, Stock Options shall be exercisable at the rate set
forth below beginning one year from the Date of Grant.  After becoming
exercisable, the Stock Option may be exercised at any time and from time to time
in whole or in part until termination of the Stock Option as set forth in
Sections 6.4 or 6.6.

 

Elapsed Years from

Date of Grant

 

Percent

of Shares

 

 

 

Cumulative

Percent

of Shares

 

less than 1 year

 

0

%

 

 

0

%

1 to 2 years

 

25

%

 

 

25

%

2 to 3 years

 

25

%

 

 

50

%

3 to 4 years

 

25

%

 

 

75

%

more than 4 years

 

25

%

 

 

100

%

 

 

6.6

TERMINATION OF BOARD SERVICE.  In the event that an Optionee's service on the
board of directors of the Corporation shall terminate, his Stock Option whether
or not then exercisable shall terminate immediately; provided, however, that if
the termination is not as a result of embezzlement, theft or other violation of
the law, the Optionee shall have the right to exercise his option (to the extent
exercisable at the time of termination) at any time within 30 days after such
termination; provided, further, that if the Optionee shall die while in service
on the board of directors of the Corporation or within the period of time after
termination of service during which he was entitled to exercise his option as
hereinabove provided, his estate, personal representative, or beneficiary shall
have the right to exercise his Stock Option (to the extent exercisable at the
date of death) at any time within twelve (12) months from the date of his death.

 

 

6.7

RECAPITALIZATION.  The aggregate number of shares of Common Stock on which Stock
Options may be granted to persons participating under the Plan, the number of
shares thereof covered by each outstanding Stock Option, and the price per share
thereof in each such Stock Option, shall all be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock of the
Corporation resulting from a subdivision or consolidation of shares or other
capital adjustment, or the payment of a stock dividend or other increase or
decrease in such shares, effected without receipt of consideration by the
Corporation; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.  In the event of a change in the Corporation's
Common Stock which is limited to a change in the designation thereof to “Capital
Stock” or other similar designation, or a change in the par value thereof, or
from par value to no par value, without increase in the number of issued shares,
the shares resulting from any such change shall be deemed to be Common Stock
within the meaning of the Plan.

 

 

6.8

REORGANIZATION OF CORPORATION.  Subject to any required action by the
stockholders, if the Corporation shall be the surviving or resulting corporation
in any merger or consolidation which does not result in change of control of the
Corporation, any Stock Option granted hereunder shall pertain to and apply to
the securities to which a holder of the number of shares of Common Stock subject
to the Stock Option would have been entitled.  In the event of a dissolution or
liquidation of the Corporation or a merger or consolidation in which the
Corporation is not the surviving or resulting corporation or which results in a
change in control of the Corporation, or a tender or exchange offer which
results in a change in control of the Corporation, the Committee shall
determine: (i) whether all or any part of the unexercisable portion (as set
forth in section 6.5) of any Stock Option outstanding under the Plan shall
terminate; (ii) whether the

3

 

--------------------------------------------------------------------------------

 

Stock Options shall become immediately exercisable; or (iii) whether such Stock
Options may be exchanged for options covering securities of any such surviving
or resulting corporation, subject to the agreement of any such surviving or
resulting corporation, on terms and conditions substantially similar to a Stock
Option hereunder.

 

 

6.9

ASSIGNABILITY.  Except as provided in this Section, no Stock Option shall be
assignable or transferable except as follows:

 

 

(a)

by will or by the laws of descent and distribution.

 

 

(b)

for the purpose of making a charitable gift.

 

 

(c)

to the Optionee as trustee of a revocable trust which allows the Optionee to
amend or revoke the trust at any time.  If the Optionee relinquishes his power
to amend or revoke the trust or appoints a trustee other than the Optionee, the
Optionee shall withdraw the Stock Option from the trust prior to the
relinquishment of such power or appointment and revest title to the Stock Option
in the Optionee's individual name.  If the trust becomes irrevocable due to the
death of the Optionee, the successor trustee shall have the same power to
exercise the Stock Option under Section 6.6 as the personal representative.  If
there is a successor trustee under the trust due to the incapacity of the
Optionee, the date of incapacity shall be treated as termination of employment
under Section 6.6, and the successor trustee shall have the same right to
exercise the option as the Optionee has under Section 6.6.  The trustee or any
successor trustee shall be bound by all the terms and conditions of the Plan and
the Stock Option Agreement entered into by the Plan and Optionee under this
Plan.

 

 

(d)

to the extent set forth in the Stock Option Agreement governing such Stock
Option.

 

 

6.10

OPTIONEE'S AGREEMENT.  If, at the time of the exercise of any Stock Option, it
is necessary or desirable, in order to comply with any applicable laws or
regulations relating to the sale of securities, that the Optionee exercising the
Stock Option shall agree that he will purchase the shares that are subject to
the Stock Option for investment and not with any present intention to resell the
same, the Optionee will, upon the request of the Corporation, execute and
deliver to the Corporation an agreement to such effect.

 

 

6.11

RIGHTS AS A STOCKHOLDER.  An Optionee shall have no rights as a stockholder with
respect to shares covered by his Stock Option until the date of issuance of the
shares to him and only after such shares are fully paid.

 

 

6.12

OTHER PROVISIONS.  The option agreements authorized under the Plan may contain
such other provisions as the Committee shall deem advisable.

 

7.

MARKETABILITY OF SHARES.  The Common Stock is currently traded on the NASDAQ
Global Select Market System. As a result, its liquidity varies widely in
response to supply and demand.  Consequently, the Corporation can give no
assurances as to the marketability of shares acquired under the Plan.

 

8.

TAX IMPLICATIONS.  It is anticipated that Stock Options granted under the Plan
will be treated as Nonqualified Stock Options by the Internal Revenue
Service.  As such, exercise of the Stock Option would generate a taxable event
with the difference between the original Option Exercise Price and the Fair
Market Value of the Common Stock at the time of exercise being treated as
ordinary income.

 

9.

TERM OF PLAN.  No Stock Option may be granted after December 31, 2024.

 

10.

NO OBLIGATION TO EXERCISE OPTION.  The granting of a Stock Option shall impose
no obligation upon the Optionee to exercise such Stock Option.

4

 

--------------------------------------------------------------------------------

 

11.

AMENDMENTS.  The Board of Directors may from time to time amend, alter, suspend,
or discontinue the Plan or alter or amend any and all option agreements granted
thereunder; provided, however, that no such action of the Board of Directors
may, without approval of the stockholders of the Corporation, alter the
provisions of the Plan so as to (a) materially increase the benefits accruing to
participants under the Plan; (b) materially increase the number of securities
which may be issued under the Plan; (c) materially modify the requirements as to
eligibility for participation in the Plan; or (d) decrease the Option Exercise
Price of any option exercise agreements, by cancellation and substitution of
options or otherwise; and provided, further, that no amendment may, without the
consent of the Optionee, affect any then outstanding Stock Options or
unexercised portions thereof.  In addition, the approval of the Corporation's
stockholders shall be sought for any amendment to the Plan or a Stock Option for
which the Committee deems stockholder approval necessary in order to comply with
Rule 16b-3.”

 

 

5

 